Appeal brings for review final decree of divorce awarding suit money and alimony and also decree for an accounting.
The result to be reached turns on the question of the sufficiency of the evidence to support a decree of divorce on the ground of extreme cruelty and to support the decree for accounting.
Bearing in mind that we have in effect held that acts which may constitute extreme cruelty when applied to one person might not constitute extreme cruelty when applied to a person of a different temperament and physical condition, (see Diem v. Diem, 141 Fla. 260, 193 So. 65 and cases there cited) and that cruelty need not be actual bodily harm (see Gratz v. Gratz,137 Fla. 709, 188 So. 580), each case of this sort must stand on its own showing of the condition of the parties and it must be assumed, unless the contrary be clearly shown, that the chancellor weighed the evidence according to the correct scales of applicable law.
It appears to us that no good and useful purpose may be served by discussing the contentions insisted on here for reversal. All questions presented have been considered in the light of the record and the findings of the master and the decree of the chancellor. On the entire record, we find no reversible error made clearly to appear and the decrees are affirmed.
So ordered.
Affirmed.
  BROWN, C. J., WHITFIELD, BUFORD and ADAMS, J. J., concur. *Page 296